Case 0:21-cv-61801-RKA Document 1 Entered on FLSD Docket 08/26/2021 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

 ANUEL ST. CLAIR,                                     )
                                                      )       CIVIL ACTION
        Plaintiff,                                    )
                                                      )       NO.
 v.                                                   )
                                                      )       JURY TRIAL DEMANDED
 GC SERVICES LIMITED PARTNERSHIP,                     )
                                                      )
        Defendant.                                    )

                            NOTICE OF REMOVAL
                OF DEFENDANT GC SERVICES LIMITED PARTNERSHIP

        Defendant GC Services Limited Partnership (“GC Services”), by and through its

 undersigned counsel, and pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446, hereby gives notice

 of the removal to this Court of the case styled, Anuel St. Clair v. GC Services Limited Partnership,

 (“State Court Lawsuit “), filed in the County Court of the Seventeenth Judicial Circuit in and for

 Broward County, Florida, Case No. CACE-21-014824 to the United States District Court for the

 Southern District of Florida. As grounds for removal, GC Services states as follows:

                                            Background

        1.      On July 26, 2021, Plaintiff Anuel St. Clair (“Plaintiff”) filed a Complaint in the

 County Court of the Seventeenth Judicial Circuit in and for Broward County, Florida. A true and

 correct copy of the Complaint is attached hereto as Exhibit 1.

        2.      GC Services was served with a Summons and copy of the Complaint on or about

 July 28, 2021. A true and correct copy of the served summons is attached hereto as Exhibit 2.

        3.      The Complaint asserted claims under the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692 et seq.
Case 0:21-cv-61801-RKA Document 1 Entered on FLSD Docket 08/26/2021 Page 2 of 5




        4.      On August 16, 2021, Plaintiff Anuel St. Clair filed a First Amended Complaint. A

 true and correct copy of the First Amended Complaint is attached as Exhibit 3.

        5.      The First Amended Complaint reasserts claims under the Fair Debt Collection

 Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

        6.      GC Services was served with copy of the First Amended Complaint on August 16,

 2021. See copy of August 16, 2021 Email attached hereto as Exhibit 4.

                                   Federal Question Jurisdiction

        7.      This Court has original jurisdiction under 28 U.S.C. § 1331 as Plaintiff alleges

 violations of a claim or right arising under the laws of the United States. Specifically, Plaintiff’s

 First Amended Complaint alleges violations of the FDCPA.

        8.      Therefore, this action is subject to removal pursuant to 28 U.S.C. §§ 1331 and 1441

 at the request of GC Services, because Plaintiff’s claims arise under the laws of the United States.

                                                Venue

        9.      Under 28 U.S.C. § 1441, the United States District Court for the Southern District

 of Florida is the proper venue for removal because this suit is pending in the County Court of the

 Seventeenth Judicial Circuit in and for Broward County, Florida, which lies within the United

 States District Court for the Southern District of Florida.

                                      Procedural Compliance

        10.     Removal of this action is timely. 28 U.S.C. § 1446(b)(1) provides, “[t]he notice of

 removal of a civil action or proceeding shall be filed within 30 days after the receipt by the

 defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for

 relief upon which such action or proceeding is based[.]” This Notice of Removal is being filed




                                                   2
Case 0:21-cv-61801-RKA Document 1 Entered on FLSD Docket 08/26/2021 Page 3 of 5




 with the United States District Court for the Southern District of Florida within thirty (30) days

 after GC Services first received notice of the filing of the Complaint on July 28, 2021.

        11.      GC Services attaches to this Notice of Removal a copy of all process, pleadings,

 and other documents filed in the State Court Lawsuit hereto as follows:

              a. Exhibit 1 – Complaint – filed July 26, 2021.

              b. Exhibit 2 – Summons and Copy of Complaint – served July 28, 2021.

              c. Exhibit 3 – First Amended Complaint, Filed August 16, 2021

              d. Exhibit 4 – August 16, 2021 Email Serving the First Amended Complaint

              e. Exhibit 5 – Civil Cover Sheet, Filed July 26, 2021

              f. Exhibit 6 – Clerk’s Certificate of Compliance; Filed July 27, 2021

              g. Exhibit 7 – Summons Returned Served for Complaint; Filed August 3, 2021

              h. Exhibit 8 – Broward County Clerk of Court’s Case Detail for Case No.:
                 CACE2104824

        12.      GC Services is serving contemporaneously with this filing a copy of this Notice of

 Removal upon Plaintiff. GC Services will also file with the Clerk for the County Court of the

 Seventeenth Judicial Circuit in and for Broward County, Florida, a Notice of Filing of Notice of

 Removal, as required by 28 U.S.C. § 1446(d).

        13.      By filing a Notice of Removal in this matter, GC Services does not waive its right

 to object to service of process, the sufficiency of process, jurisdiction over the person, or venue.

 No admission of fact, law, or liability is intended by this Notice, and GC Services specifically

 reserves the right to assert any defenses and/or objections to which they may be entitled.

        14.      Based upon the foregoing, this Court has jurisdiction over this matter pursuant to

 28 U.S.C. §§ 1331 and 1332, and this action is properly removed to this Court.




                                                  3
Case 0:21-cv-61801-RKA Document 1 Entered on FLSD Docket 08/26/2021 Page 4 of 5




        WHEREFORE, GC Services Limited Partnership hereby gives notice that the above-

 captioned action is hereby removed to this Court.

        Dated this 26th day of August, 2021.

                                                     Respectfully submitted,

                                                     /s/ Adam H. Settle
                                                     Adam H. Settle, FL Bar No. 1026828
                                                     KAUFMAN DOLOWICH &
                                                       VOLUCK, LLP
                                                     Four Penn Center
                                                     1600 John F. Kennedy Blvd.,
                                                     Suite 1030
                                                     Philadelphia, PA 19103
                                                     Telephone: (215) 501-7002
                                                     Facsimile: (215) 405-2973
                                                     Email: asettle@kdvlaw.com

                                                     ATTORNEYS FOR DEFENDANT, GC
                                                     SERVICES LIMITED PARTNERSHIP




                                                4
Case 0:21-cv-61801-RKA Document 1 Entered on FLSD Docket 08/26/2021 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2021, a true and correct copy of the foregoing Notice
 of Removal was delivered by e-mail, upon the following:

          Christopher Gold, Esquire
          Scott Edelsberg, Esquire
          Edelsberg Law, PA
          20900 NE 30th Avenue., Ste. 417
          Aventura, FL 33180

          Shamis & Gentile, PA
          Andrew J. Shamis
          14 NE 1st Avenue, Ste. 705
          Miami, FL 33132
          Counsel for Plaintiff

                                                    /s/ Adam H. Settle
                                                    Adam H. Settle, FL Bar No. 1026828

 4820-9799-4744, v. 1




                                               5
